Citation Nr: 1828895	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  18-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for heart disease, including ischemic heart disease, to include as due to exposure to herbicides exposure.

3.  Entitlement to a total disability based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from October 1952 to October 1956; and from January 1957 to July 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a September 2016 Notice of Disagreement (NOD), the Veteran asserted that he is unemployable as a result of his PTSD disability.  Although this issue was not certified for appeal, when unemployability is inferred and/or raised by the record during the course of an appeal from an assigned disability rating, a claim for TDIU is considered as part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 453 - 54 (2009).  Therefore, the Board exercises jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for an acquired psychiatric disability.  Rice, 22 Vet. App. at 453 - 54 .

In a December 2017 rating decision, the RO increased the disability rating for an acquired psychiatric disability from 30 percent to 50 percent, effective February 25, 2016.

The issues of service connection for heart disease, including ischemic heart disease, to include as due to herbicides exposure; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's symptoms for an acquired psychiatric disorder more nearly approximate an occupational and social impairment with reduced reliability and productivity than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder are not met are not met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran has been rated at 50 percent disabling for his service-connected acquired psychiatric disability, effective February 25, 2016.  The criteria for evaluating an acquired psychiatric disability, which is the same criteria for evaluating PTSD, is under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2017).  

Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 - 44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2017).

The Veteran asserts that he feels that his PTSD is much worse than what is reflected in his current disability rating for an acquired psychiatric disability.  See September 2016 Notice of Disagreement. 

However, after a review the record, the Board finds that the symptoms of the Veteran's acquired psychiatric disability more nearly approximate a 50 percent disability rating.  Treatment records reflect that the Veteran complained of, and/or manifested symptoms, such as depression; anxiousness; irritability; loss of interest in activities; withdrawal; hypervigilance; and sleep disturbances, including nightmares and insomnia.  See e.g. December 2015 Self-Report Mental Health Symptoms Correspondence (reflecting that the Veteran reported feeling hopelessness; and indicated that pleasure and joy had gone out of his life; he had a loss of interest in what used to be important; he was feeling sad, blue and unhappy; agitated; fatigued; feeling like a failure; had sleep disturbances; felt trapped or caught; and felt depressed even when good things happened) ; see also January 2016 Private Treatment Note from Dr. H.W.C. (reflecting that the Veteran manifested symptoms of feeling anxious; expressing guilt; irritability; loss of pleasure; and withdrawal); see, too January 2018 Geriatric Medicine Consult Note (reflecting that the Veteran had some insomnia/nightmares); see, too January 2018 Health Promotion Screening Note (reflecting that a positive screening test for PTSD was positive, with a score of 4; and that the Veteran disclosed that he had nightmares; was constantly on guard, watchful ,or easily startled; and that he felt numb or detached from others, activities or his surroundings).  

Concomitantly, the medical evidence of record also reflects that the Veteran was apparently not a threat of danger or injury to self or others; his memory was intact, and that he was generally oriented in all spheres.  See e.g. January 2016 Private Treatment Notes from Dr. H.W.C. (reflecting that the Veteran had long-term memory intact, with thought process organized, despite the Veteran reporting minor concerns about attention and short-term memory, and even though screening did not indicate any significant defects); see also July 2016 VA Examination Report (reflecting that the Veteran did not appear to pose any threat of danger or injury to self or others); see, too May 2017 Neuropsychological Consultation Summary Report (reflecting that the Veteran was generally oriented in all spheres to recent and remote information, although he missed one item on an orientation task, misidentifying the city as "Seattle.").

In July 2016, the Veteran underwent a VA examination for mental disorders.  This VA examination report and opinion provides a more detailed, comprehensive evaluation of the Veteran's disability picture for the entire appellate period.  The VA examination report reflects that the Veteran is diagnosed with PTSD.  See July 2016 VA examination Report.  Further, the VA examiner determined that the functional impact of the Veteran's occupational and social impairment was best summarized as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Id.  The VA examination report also reflects that the Veteran manifested symptoms of depressed mood; anxiety; and chronic sleep impairment.  Id.

After a review of all pertinent medical evidence of record, however, there is no evidence, nor has the Veteran reported or manifested, symptoms of a greater frequency, severity, or duration to warrant a higher rating.  The evidence does not show that his psychiatric disability has been manifested by such symptoms as suicidal thought, plan; thought disorder, such as delusions, disorganized thinking, hallucinations, or being grossly disorganized; obsessional rituals; neglect of personal hygiene and appearance; near-continuous panic or depression affecting his ability to function independently; or any other manifestations that severely impact his activities of daily living.  Although the medical evidence of record reflects that the Veteran has a history of a suicide attempt and hospitalization, which occurred approximately 26 years ago, there has been no indication of subsequent, recurrent attempts since, especially in more recent years.  See, e.g. January 2018 Addendum (reflecting that the Veteran disclosed that he had previously attempted to commit suicide in Guam, by a drowning, which was many years ago.); see also January 2018 Extended Care Geriatric Consult Report (reflecting that the Veteran has a history of borderline personality disorder from 1992, with hospitalization and a suicide attempt.).  Therefore, the evidence fails to show deficiencies in most areas due to symptoms similar or equivalent in severity to those listed in the rating criteria for a 70 percent rating, and thus, a rating in excess of 50 percent is not warranted.  See Vazquez-Claudio v. Shinseki, 713 F. 3d 112, 118 (Fed. Cir. 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

Based on the foregoing, the Board has considered the benefit-of-the-doubt doctrine and finds that it is not applicable because the preponderance of the evidence is against the Veteran's claim; and therefore, this increased rating claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a rating evaluation in excess of 50 percent for an acquired psychiatric disability is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issue on appeal.

The Veteran asserts entitlement to service connection for ischemic heart disease due to exposure to Agent Orange.  See February 2018 Form VA 9 Appeal to Board of Veterans' Appeals.  

The Veteran's service records confirm that he served in the Republic of Vietnam during the Vietnam war.  See Airman Military Record, Military Personnel Records (reflecting foreign service in the Republic of Vietnam from July 1967 to July 1968 and from January 1970 to January 1971).  Some of his treatment records suggest that the Veteran may have a diagnosis of atherosclerotic vascular disease and/or ischemic heart disease.  See e.g. October 2016 Treatment Notes (reflecting that the Veteran has a history of severe mitral regurgitation); see also May 2017 Radiologist Report (reflecting that the Veteran has advanced atherosclerotic vascular disease: internal abdominal aortic aneurysm); see, too January 2018 Addendum to Outpatient Telemetry Report (reflecting that "[d]ynamic ST depressions [were] noted during tachycardia, [and that] clinical correlation for ischemic heart disease [is] advised.").  Thus, if the Veteran has a confirmed diagnosis of ischemic heart disease, including atherosclerotic cardiovascular disease and/or coronary artery disease, as his treatment records suggest, his exposure to Agent Orange in Vietnam is presumed and he is entitled to presumptive service connection.  See 38 C.F.R. § 3.309(e).  However, since the Veteran has not been afforded a VA examination to confirm a diagnosis of any heart disease, a remand is required for a VA examination on the presence of ischemic heart disease and/or any other heart disease.

Finally, as noted above, the Veteran indicated that he was unable to work as a result of his service-connected PTSD.  See September 2016 NOD.  A request for a TDIU, whether expressly raised by a veteran, or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, it is considered part and parcel of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453 - 54.  Therefore, since the RO has not yet developed or adjudicated this issue, a remand is also required for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the presence of any heart disease, including and not limited to ischemic heart disease.  A copy of this REMAND must be provided to the VA examiner.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should undertake the following:   

a.  Determine whether the Veteran has ischemic heart disease, including atherosclerotic cardiovascular disease and/or coronary artery disease.

b.  Determine whether the Veteran has any other heart disease, other than ischemic heart disease and/or any heart disease that is not enumerated under 38 C.F.R. § 3.309(e).

c.  If the Veteran has a heart disease other than ischemic heart disease and/or any heart disease that is not enumerated under 38 C.F.R. § 3.309(e), opine as to whether it is at least as likely as not (50 percent probability or greater), the disability is related to his active service.

c.  If it is determined that there is another likely etiology for any diagnosed heart disease, other than ischemic heart disease and/or any heart disease that is not enumerated under 38 C.F.R. § 3.309(e), please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

2.  Also, provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.  Also afford him the opportunity to identify or submit any additional pertinent evidence in support of his TDIU claim.

3.  Thereafter, adjudicate/readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (West 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


